DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-38 and 40 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 3/29/2022, with respect to claims 21-38 and 40 have been fully considered and are persuasive.  The rejection of 1/18/2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Smith (Reg. No. 65,626) on 6/1/2022.

The application has been amended as follows: 

Claim 21, line 7, the phrase, “adjusting a rotational speed” has been replaced with “adjusting the variable rotational speed”
Claim 24, line 3, the phrase, “the at least one acquired operating parameter” has been replaced with “the at least one operating parameter”
Claim 25, line 3, the phrase, “the at least one acquired operating parameter” has been replaced with “the at least one operating parameter”
Claim 26, line 3, the phrase, “the at least one acquired operating parameter” has been replaced with “the at least one operating parameter”
Claim 27, line 3, the phrase, “the at least one acquired operating parameter” has been replaced with “the at least one operating parameter”
Claim 28, lines 1-2, the phrase, “the parameters” has been replaced with “the at least one operating parameter”
Claim 31, lines 1-2, the phrase, “wherein as the drive of the at least one rotatably mounted rotor an electrical drive is used” has been replaced with “wherein, for the drive of the at least one rotatably mounted rotor, an electrical drive is used”
Claim 40, line 1, the phrase, “claim 39” has been replaced with “claim 21”

Allowable Subject Matter
Claims 21-38 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Fleuter et al. (US 2017/0203307 A1) hereinafter Fleuter, discloses a feedback control for a centrifuge based on the noise generated by the centrifuge. Andersson Aginger (US 2014/0018227 A1) hereinafter Andersson discloses a centrifugal separator which varies speed depending on an oil jet which varies with engine RPM. Ekeroth et al. (US 2006/0048761 A1) hereinafter Ekeroth discloses a crankcase gas centrifugal cleaning device for the engine of a motor vehicle. Fleuter, Andersson, and Ekeroth, are the closest prior art of record, however, either alone or in combination they fail to anticipate or render obvious, “adjusting a rotational speed of the rotor as a function of acoustic emissions of the at least one of the prime mover or the working machine such that the rotation speed of the rotor increases as the acoustic emissions of the at least one of the prime mover or the working machine increase and the rotation speed of the rotor decreases as the acoustic emissions of the at least one of the prime mover or the working machine decrease.”
Ekeroth operates the centrifugal separator so that gas pressure in the crankcase is maintained at a predetermined value (Para. 0009), therefore there would be no motivation to modify Ekeroth to operate the centrifuge based on sound from an engine. Andersson adjusts the centrifugal separator based on an oil pressure which may vary with engine speed (Para. 0032) but does not specifically disclose acoustic emissions of the engine. Finally, Fleuter does disclose controlling the engine based on acoustic emissions, but indicates the opposite relationship (decreasing speed with greater acoustic emissions). Therefore, no combination of the references renders the claimed limitations obvious.
Claims 22-38 and 40 are allowed based on their dependence on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747